Citation Nr: 1735134	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a recurrent pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and lung tumors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran had active service from November 1968 to November 1970.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge, the Purple Heart and a Bronze Star with a "V" device.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied service connection for COPD.

In October 2016, the Board remanded the claim for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also found that the September 1982 Board decision denying service connection for residuals of pneumonia was not final because while the Veteran filed a notice of disagreement with the February 1982 rating decision which initially denied service connection, the RO did not issue a statement of the case (SOC).  In turn, the Veteran did not submit a substantive appeal.  Accordingly, the matter was not properly before the Board in September 1982.  In October 2016, the Board found that the initial claim for service connection for pneumonia remained pending and ordered that a SOC be issued on remand.  The RO issued an SOC in December 2016; however, the Veteran did not submit a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  Thus, the issue of entitlement to service connection for residuals of pneumonia is not before the Board for consideration.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the varying respiratory diagnoses provided to the Veteran throughout the pendency of the appeal, the Board recharacterized the issue on appeal as entitlement to service connection for a recurrent pulmonary disorder to include chronic obstructive pulmonary disease (COPD) and lung tumors.

The Board notes that in January 2011, the RO in Huntington, West Virginia denied service connection for lung tumors.  The Veteran submitted a timely notice of disagreement but the RO did not issue a SOC.  However, since the Board has recharacterized the claim on appeal under Clemons, i.e. to include all pulmonary issues diagnosed during the pendency of the claim, the Board finds the Veteran has not been prejudiced and that the issue is properly before the Board for adjudication.

The Board remanded this matter in October 2016, in part, to schedule a VA examination to determine the etiology of any recurrent pulmonary disorder.  The December 2016 examiner stated that the only diagnosed chronic respiratory condition was COPD.  However, she did not address the lung tumors, or abnormalities, which were noted in October 2009 PET scans.  Further, the Veteran has claimed that the tumors are related to in-service exposure to herbicides.  Consequently, on remand, an addendum opinion should be obtained from the examiner asking her to opine as to the significance of the October 2009 findings and to opine as to the relationship of any respiratory disorder to service, to include exposure to herbicides.

Finally, the October 2016 examiner documented the Veteran's report that he developed scarring in the left lung secondary to his in-service viral pneumonia.  She said he reported having a bronchoscopy procedure at the Cincinnati VAMC in the 1990s.  She indicated that those records were not available for review.  The Board observes that records from the Cincinnati VAMC dated since 1998 have been associated with the claims file.  On remand, the RO should attempt to obtain and associate with the claims file any records from the Cincinnati VAMC dated prior to 1998.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dated prior to 1998 from the Cincinnati VAMC and associate the records with the claims file.  If no records are available, please notify the Veteran and document the unavailability of records in the claims file.

2. Obtain updated VA treatment records dated since November 2016 and associate the records, if any, with the claims file.

3. After all records have been obtained, ask the December 2016 VA examiner to provide an addendum opinion.  If the December 2016 VA examiner is not available, another qualified examiner should be asked to provide the opinions.  The examiner must review the claims file and document all respiratory illnesses diagnosed since September 2005.

For each diagnosis, to include COPD, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to his period of service, to include exposure to herbicides.

The examiner should address the Veteran's report of having lung tumors and the abnormalities noted on the October 2009 PET scans.  The examiner should indicate the significance and etiology of the noted two right lower lobe pulmonary nodules and mild left basilar airspace disease and a tiny left pleural effusion.  For any diagnosis related to these findings, opine whether it is at least as likely as not that the diagnosis is related to service, to include exposure to herbicides during service.

All provided opinions must be supported by rationale.

If the examiner cannot provide the requested opinions without examining the Veteran, an examination must be scheduled.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




